Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 August 2022.
Claim Objections
Claim 1-20 is objected to because of the following informalities:  
Claim 1, line 1 “the releasable closure” should read –a releasable closure--.  
Claim 1, line 6, “a sealing element” should read –the sealing element--.  
Claim 19, line 7, “a sealing element” should read –the sealing element--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the punctiform elevation as recited in  claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen (US 6196998).
Regarding claim 1, Jansen discloses a closure piece (26) for a releasable closure of an opening (opening of 22) at a distal end of a cylindrical container (12) for pharmaceutical preparations, the closure piece comprising: a cylindrical closure cap (58, figure 5) having a cylindrical cavity (inside cavity of 58, figure 5) configured to receive and retain a sealing element (56, figure 5), the closure cap comprising a mounting portion (upper portion of 58 as depicted in figure 5) which, in a mounted position, faces the container (figure 5, the upper portion faces the container); and the sealing element with a sealing portion (upper portion of 56 as depicted in figure 5, which is arranged at least partially inside the mounting portion (figure 5, the upper portion is inside the mounting portion), an outer edge of the sealing element (tip of projection 50, figure 5) having a rearward offset in relation to an outer edge of the mounting portion (the edge offset from the edge of the mounting portion (see annotated figure below).

    PNG
    media_image1.png
    441
    653
    media_image1.png
    Greyscale



Regarding claim 3, Jansen discloses wherein the closure cap further comprises an actuating portion (see annotated figure above) arranged opposite the mounting portion, wherein the sealing element is arranged at least partially inside the actuating portion (see annotated figure above, the seal is inside the actuating portion), and wherein the outer edge of the sealing element has a rearward offset in relation to an outer edge (74, see offset in annotated figure above).
Regarding claim 5, Jansen discloses wherein the actuating portion comprises at least two elongate outer ribs (87, figure 3) arranged axially in their main orientation and protruding radially outwards from a circumferential surface (inward surface) of the actuating portion (figure 3 shows the ribs extend radially outward then the circumferential surface).
Regarding claim 7, Jansen discloses the sealing element is made of elastomeric material (col 5, lines 3-7).
Regarding claim 19, Jansen discloses a method for contamination-free, releasable closure of a distal end of a cylindrical container (12) for pharmaceutical preparations, the method comprising: closing the distal end of the container with a closure piece (26, figure 5), the closure piece comprising: a cylindrical closure cap (58, figure 5) having a cylindrical cavity (inside cavity of 58, figure 5) configured to receive and retain a sealing element (56, figure 5), the closure cap comprising a mounting portion (upper portion of 58 as depicted in figure 5) which, in a mounted position, faces the container (figure 5, the upper portion faces the container); and the sealing element with a sealing portion (upper portion of 56 as depicted in figure 5, which is arranged at least partially inside the mounting portion (figure 5, the upper portion is inside the mounting portion), an outer edge of the sealing element (tip of projection 50, figure 5) having a rearward offset in relation to an outer edge of the mounting portion (the edge offset from the edge of the mounting portion (see annotated figure above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen.
Regarding claim 2, Jansen does not explicitly teach wherein the rearward offset of the outer edge of the sealing element in relation to the outer edge of the mounting portion measures at least 0.5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the Jansen offset to have a rearward offset of at least .5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jansen would not operate differently with the claimed offset and since an end of the needle is intended to reside within the closure cap and the sealing element sealing the needle, the device would function appropriately having the claimed offset. 
Regarding claim 6, Jansen does not explicitly teach wherein a ratio of a length of the sealing element to a length of the closure cap is at most 95%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the Jansen device to have a ratio of a length of the sealing element to a length of the closure cap is at most 95%, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jansen would not operate differently with the claimed ratio and offset and since an end of the needle is intended to reside within the closure cap and the sealing element sealing the needle, the device would function appropriately having the claimed dimensions. 
Regarding claim 13, Jansen discloses wherein the closure cap has a continuous opening (figure 5) but does not explicitly teach wherein a wall thickness of the closure cap at least one of is at most 1.5 mm at a thickest point or varies by not more than 0.5 mm as seen along a length of the closure cap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the Jansen device to have a wall thickness of the closure cap at least one of is at most 1.5 mm at a thickest point or varies by not more than 0.5 mm as seen along a length of the closure cap, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jansen would not operate differently with the thickness since an end of the needle is intended to reside within the closure cap and the sealing element can seal the needle if properly spaced, the device would function appropriately having the claimed dimensions. 
Regarding claim 14-15, Jansen discloses wherein the continuous opening of the closure cap has at least two elongate inner ribs (80) arranged axially in their main orientation and protruding inwardly on an inner wall, and the width or cross section of the inner ribs is constant over at least 50% of the length of the two ribs (figure 5, ribs appear to have same width/cross sectional dimension), but does not teach wherein the inner ribs have a width of less than 1 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the Jansen inner ribs to have a width of less than 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jansen would not operate differently with the rib width since the ribs are meant to secure the sealing element and properly seal the opening of the syringe, the device would function appropriately having the claimed dimensions. 
Regarding claim 16, Jansen does not explicitly teach wherein an axial distance between an outer stop (85) and an inner stop (44) of the closure cap measures 2.85 mm with a tolerance of +/- 0.2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the Jansen axial offset to measures 2.85 mm with a tolerance of +/- 0.2 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jansen would not operate differently with the axial distance since an end of the needle is intended to reside within the closure cap and the sealing element can seal the needle if properly spaced, the device would function appropriately having the claimed dimensions. 
Regarding claim 20, Jansen does not explicitly teach wherein at least one of a tightening torque or an opening torque has a slight variance of +/- 1.0 N*cm in relation to a respectively required torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the Jansen to have an opening or tightening torque of +/- 1.0 N*cm in relation to a respectively required torque, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jansen would not operate differently with tightening/opening torque since the required torque would allow the device to close/open as desired by the user, the device would function appropriately having the claimed torque. 
Claims 4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Iwase (US 2017/0197035).
Regarding claim 4, while Jansen discloses an outer rib (87), Jansen does not disclose wherein an injection point is arranged at a position on a circumferential surface of the actuating portion of the closure cap at an axial distance from the outer rib.
Iwase teaches a needle assembly wherein an injection point (35, [0060], figure 2) is arranged at a position on a circumferential surface (outer surface of 15) of the actuating portion (opposite to the mounting end depicted in figure 2) of the closure cap. The injection point would be spaced an axial distance from the outer rib when combined with Jansen.
Iwase provides an injection hole to allow communication through the hole to the interior of the connector ([0060]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Jansen with the injection point of Iwase in order to allow communication of material through to the interior of the connector.
Regarding claim 8-12, Jansen does not disclose wherein the closure cap has an outer thread configured to connect to a Luer lock fastening of the container, wherein the outer thread is configured according to the standard ISO 594-2, wherein the outer thread is configured as a trapezoidal thread, wherein at least one punctiform elevation is provided on a thread flank of a thread turn of the outer thread, wherein an axial bulge is provided on a portion of the thread turn lying next to a thread entry, wherein the thread turn comprises a bevel.
Iwase teaches a needle assembly wherein the closure cap has an outer thread (21) configured to connect to a Luer lock fastening (23) of the container (figure 2 and 4), wherein the outer thread is configured according to the standard ISO 594-2 (the thread necessarily conforms to the standard for luer taper for syringes and needles and other medical equipment), wherein the outer thread is configured as a trapezoidal thread (figure 3, 21 appears to be trapezoidal), wherein at least one punctiform elevation is provided on a thread flank of a thread turn of the outer thread (there is a raised portion of the thread above the thread flank on a turn of the thread, figure 3), wherein an axial bulge is provided on a portion of the thread turn lying next to a thread entry (the thread buldges out in order to have corresponding thread enter, figures 2-3), wherein the thread turn comprises a bevel (figure 3 shows the thread with beveled surface).
Iwase provides an outer thread and a fastening device on the syringe in order to secure the syringe ([0102]). It would have been obvious to a person of ordinary skill in the art to modify the thread and securing system of Jansen with the thread system of Iwase to secure the needle and connector. Since Jansen already has a functionally equivalent securing system, the modification with Iwase would not hinder the operation of Jansen.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Okihara (US 2016/0184529).
Regarding claim 17-18, Jansen does not specifically disclose wherein the closure piece comprises a color-stable plastic and wherein a color of the closure piece is green grey and corresponds to the tone RAL 7009 according to the RAL color system. However, it would have been obvious to a person of ordinary skill in the art to select a desired color for the closure in accordance to tone. There does not appear to be any functional relationship between the color and the product.
Okihara teaches a syringe (10) with a cap (34) wherein the material used is a color stable plastic ([0039], [0045], acrylic is color stable).
Okihara provides suitable materials in order to achieve a desired material property ([0039], [0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Jansen with material of Okihara in order to achieve desired material property.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781